UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 6, 2013 Oak Ridge Financial Services, Inc. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction of Incorporation) 000-52640 20-8550086 (Commission File No.) (IRS Employer Identification No.) 2211 Oak Ridge Road, Oak Ridge, North Carolina (Address of Principal Executive Offices) (Zip Code) (336) 644-9944 (336) 644-9944FREE (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Oak Ridge Financial Services, Inc. INDEX Page Item 5.07 – Submission of Matters to a Vote of Security Holders 3 Signatures 4 2 Item 5.07. Submission of Matters to a Vote of Security Holders (a) Annual Shareholders’ Meeting – June 6, 2013 (b) Directors elected at the meeting are as follows:Manuel L. Perkins and John S. Olmsted At the June 6, 2013 Annual Shareholders’ Meeting the following items were submitted to a vote of shareholders: 1) Election of Directors: Votes For Votes Against Votes Withheld Broker Non-votes Manuel L. Perkins - John S. Olmsted - 2) Participation in advisory (non-binding) vote to approve the compensation of the Company’s named executive officers as disclosed in the Proxy Statement. Votes For –616,306; Votes Against –121,942; Votes Abstained –31,566; Broker Non-votes –628,667 3) To vote on a non-binding advisory resolution on the frequency in which shareholders approve the compensation of the Company’s named executive officers. Votes for one year – 405,237; Votes for two years – 47,132; Votes for three years – 301,099; Votes abstained – 16,346; Broker Non-votes – 628,667 4) Ratification of appointment of Independent Registered Public Accountants – Elliott Davis, PLLC Votes For –1,363,402; Votes Against –4,903; Votes Abstained –30,176; Broker Non-votes – 0 (c) Not applicable 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OAK RIDGE FINANCIAL SERVICES, INC. Date: July 11, 2013 By: /s/ Thomas W. Wayne Thomas W. Wayne Secretary and Chief Financial Officer 4
